Name: Commission Implementing Decision (EU) 2016/423 of 18 March 2016 authorising certain laboratories in Egypt, the United Arab Emirates and the United States to carry out serological tests to monitor the effectiveness of rabies vaccines in dogs, cats and ferrets (notified under document C(2016) 1609) (Text with EEA relevance)
 Type: Decision_IMPL
 Subject Matter: Africa;  agricultural policy;  agricultural activity;  research and intellectual property;  America;  Asia and Oceania;  health
 Date Published: 2016-03-22

 22.3.2016 EN Official Journal of the European Union L 75/70 COMMISSION IMPLEMENTING DECISION (EU) 2016/423 of 18 March 2016 authorising certain laboratories in Egypt, the United Arab Emirates and the United States to carry out serological tests to monitor the effectiveness of rabies vaccines in dogs, cats and ferrets (notified under document C(2016) 1609) (Text with EEA relevance) THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Council Decision 2000/258/EC of 20 March 2000 designating a specific institute responsible for establishing the criteria necessary for standardising the serological tests to monitor the effectiveness of rabies vaccines (1), and in particular Article 3(2) thereof, Whereas: (1) Decision 2000/258/EC designates the Agence franÃ §aise de sÃ ©curitÃ © sanitaire des aliments (AFSSA) in Nancy, France, as the specific institute responsible for establishing the criteria necessary for standardising the serological tests to monitor the effectiveness of rabies vaccines. The AFSSA has now been integrated into the Agence nationale de sÃ ©curitÃ © sanitaire de l'alimentation, de l'environnement et du travail (ANSES) in France. (2) Decision 2000/258/EC provides, inter alia, that the ANSES is to appraise laboratories in third countries that have applied for approval to carry out serological tests to monitor the effectiveness of rabies vaccines. (3) The competent authority of Egypt has submitted an application for the approval of the Animal Health Research Institute in Giza, and the ANSES has established and submitted to the Commission a favourable appraisal report dated 29 September 2015 for this laboratory. (4) The competent authority of the United Arab Emirates has submitted an application for the approval of the Central Veterinary Research Laboratory in Dubai, and the ANSES has established and submitted to the Commission a favourable appraisal report dated 29 September 2015 for this laboratory. (5) The competent authority of the United States has submitted an application for the approval of the Atlanta Health Associates Rabies Laboratory in Cumming, the Virology Laboratory of Auburn University College of Veterinary Medicine in Auburn and the Rabies Laboratory of the Centers for Disease Control and Prevention in Atlanta (the US laboratories), and the ANSES has established and submitted to the Commission a favourable appraisal report dated 29 September 2015 for the US laboratories. (6) The Animal Health Research Institute in Giza, the Central Veterinary Research Laboratory in Dubai and the US laboratories should therefore be authorised to carry out serological tests to monitor the effectiveness of rabies vaccines in dogs, cats and ferrets. (7) The measures provided for in this Decision are in accordance with the opinion of Standing Committee on Plants, Animals, Food and Feed, HAS ADOPTED THIS DECISION: Article 1 In accordance with Article 3(2) of Decision 2000/258/EC, the following laboratories are hereby authorised to perform serological tests to monitor the effectiveness of rabies vaccines in dogs, cats and ferrets: (a) Animal Health Research Institute 7 Nadi El-Said Street P.O. Box 12618 Dokki Giza Egypt (b) Central Veterinary Research Laboratory PO Box 597 Dubai United Arab Emirates (c) Atlanta Health Associates Rabies Laboratory 309 Pirkle Ferry Road, Suite D300, Cumming, GA 30040, United States of America (d) Auburn University College of Veterinary Medicine Department of Pathobiology, Virology Laboratory 261 Greene Hall Auburn, AL 36849 United States of America (e) Centers for Disease Control and Prevention Rabies Laboratory 1600 Clifton Road, NE Atlanta, GA 30333 United States of America Article 2 This Decision shall apply from 15 April 2016. Article 3 This Decision is addressed to the Member States. Done at Brussels, 18 March 2016. For the Commission Vytenis ANDRIUKAITIS Member of the Commission (1) OJ L 79, 30.3.2000, p. 40.